 Case 3:16-md-02741-VC Document 2184 Filed 11/13/18 Page 1 of 5




              UNITED STATES COURT of APPEALS
                     for the NINTH CIRCUIT                                 mov/ i t vniQ
                        Box 193939                                                 ^
              San Francisco ,California 94119-3939                                  YSOONi
                                                                       CLERK, U.S. DISTRICT COURT
                                                                    NORTHERN DISTRICT OF CALIFORNIA
RALPH A. APPLEGATE,
            PETITIONER,

     Versus                          Case No.l6-MDL-02741-VC
                                     Case No. 3:18-CV-03363-VC
MONSANTO COMPANY,                        Case No. 18-72281
          RESPONDENT,

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT of CALIFORNIA,
                             RESPONDENT,

     PLAINTIFF PROPOSES CHARGING PLAINTIFF'S, AND

     DEFENDANT ATTORNEYS , AND HONORABLE JUDGE

     VINCENT CHHABRIA, WITH BAD FAITH

     Plaintiff has and further will act in good faith, but, it has been too late in

     A. M. this November 6 morning , plaintiff will state plaintiffs reasons

     for this card being played later as soon as possible .

              1. Basis for bad faith :
                     a .All charges are based on facts about what attorneys

                     and Judge Chhabria did, or did not do , that effected subsequent

                     rulings.

                     b. Judge Vince Chhabria delayed judgment in favor

                     of plaintiff based on plaintiff Applegate's cause and effect

                     proof, a due process violation . Justice delayed is justice

                     denied. No more reasons are available for delay. Fact, if
                                         p.l
Case 3:16-md-02741-VC Document 2184 Filed 11/13/18 Page 2 of 5
Case 3:16-md-02741-VC Document 2184 Filed 11/13/18 Page 3 of 5
Case 3:16-md-02741-VC Document 2184 Filed 11/13/18 Page 4 of 5
6-md-02741-VC Document 2184 Filed 11/13/18 Pa
